IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEMMIE TYLER                         NOT FINAL UNTIL TIME EXPIRES TO
STRAUGHTER, IV,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-5733
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 9, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

William B. Richbourg, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle Denise Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.